Citation Nr: 0711190	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-41 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to restoration of a 30 percent disability rating 
for service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran had active service from September 1965 until 
September 1969, from September 1972 until September 1974 and 
from January 1976 to November 1978.  

This matter comes before the Board on appeal from rating 
decisions of the Cleveland, Ohio Regional Office (RO).  The 
May 2004 rating decision reduced the assigned disability 
rating of service-connected PTSD from 30 percent to 10 
percent, effective August 1, 2004.  The veteran perfected an 
appeal as to the reduction.  


FINDINGS OF FACT

1.  In a May 2004 rating decision, the Cleveland RO reduced 
the rating assigned for the veteran's service-connected PTSD 
from 30 percent to 10 percent, effective as of August 1, 
2004.

2.  The competent and probative medical evidence of record, 
taken as a whole, shows that even with medication the 
veteran's service-connected PTSD manifests as symptoms of 
anxiety, suicidal ideation, sleep impairment, tearfulness and 
flashbacks.  

3.  The veteran has not experienced a sustained improvement 
of his PTSD during the course of this appeal.  


CONCLUSION OF LAW

The criteria for reduction in the schedular evaluation of 
PTSD from 30 percent to 10 percent from August 1, 2004, have 
not been met.   The 30 percent disability rating is proper.  
38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105, 
4.125, 4.130 Diagnostic Code 9411 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), was enacted on November 
9, 2000. The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims. VA issued regulations to implement the VCAA in 
August 2001. 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The February 2004 and May 2004 rating decisions and the 
November 2004 statement of the case (SOC) apprised the 
veteran of the information and evidence needed to 
substantiate his claim, the laws applicable in adjudicating 
the appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific evidence 
that was considered when the determinations were made.  In 
addition, these materials read together informed the veteran 
of the provisions of the VCAA and advised him to identify any 
evidence in support of his claim that had not been obtained.  

The Board acknowledges that the veteran was not sent a duty 
to assist letter which related to an appeal of a reduction in 
compensation.  However, as will be explained in detail below, 
the Board has determined that the reduction in compensation 
was not appropriate.  Therefore, as the benefits sought on 
appeal have been granted in full (in this case restoration of 
the 30 percent disability rating), remand of the claim so 
that additional VCAA notice could be provided would result in 
undue delay of the resolution of this claim to no one's 
benefit.

Finally, the Board notes that in March 2006 the veteran 
submitted additional treatment records directly to the Board 
without a waiver of AOJ consideration.  See 38 C.F.R. § 
20.1304 (2006).  In any event, because the benefit sought on 
appeal is being granted in this decision, the veteran is not 
prejudiced by the Board proceeding to the merits of the 
claim.  See 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

In January 2003, the veteran was granted service connection 
of post-traumatic stress disorder.  The veteran's claimed 
stressors included combat stressors which were deemed 
verified by the veteran's receipt of a Combat Action Ribbon.  
A 30 percent disability rating was assigned.  

Under the regulation a 30 percent disability rating is 
assigned for evidence of:  

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, 
recent events).

38 C.F.R. § 4.130 Diagnostic Code 9411 (2006).  

As of January 2003, the medical evidence of record which 
included a December 2002 VA examination and a treating 
therapists' statement showed that the veteran's PTSD symptoms 
consisted of suicidal ideation, tearfulness, anxiety, 
occasional panic attacks, nightmares and flashbacks.  That is 
to say, the medical evidence showed depressed mood, anxiety, 
panic attacks and chronic sleep impairment which corresponded 
to the criteria for the assigned 30 percent disability 
rating.   

In March 2004, the RO issued a rating decision which proposed 
the reduction of the veteran's PTSD disability evaluation 
from 30 percent to 10 percent.  This reduction was 
implemented by a May 2004 rating decision.  The Board notes 
in passing that the reduction was undertaken in conformance 
with the procedural requirements of 38 C.F.R. 
§ 3.105(e)(2006) and was therefore not void ab initio.  Cf. 
Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

As a basis of the reduction, the RO relied upon the results 
of a December 2003 VA examination.  Symptoms reported at that 
time were consisted to those shown elsewhere in the record 
and included nightmares and flashbacks  up to two or three 
times a week, depressed mood and intermittent suicidal 
ideation.  However, the December 2003 report included the 
examining psychologist's conclusions that the veteran's PTSD 
symptoms were "mild" and partially controlled with 
medications.  The criteria for the assignment of a 10 percent 
disability rating include "symptoms controlled by continuous 
medication."  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  However, the statement included with the December 
2003 examination refers to only partially controlled, not 
fully controlled symptoms.  Based upon the statements that 
symptoms were mild and partially controlled, statements which 
appear only in this examination report, the reduction was 
undertaken.          

Since March 2004, the veteran has submitted additional mental 
health treatment records.  The November 2004 private in-
patient treatment records are consistent with the findings of 
the December 2002 and December 2003 VA examinations, that is 
to say, they show a diagnosis of PTSD and mental health 
symptomatology which  includes suicidal ideation, 
tearfulness, anxiety, occasional panic attacks and 
flashbacks.
Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred. 38 U.S.C.A. § 1155 (West 2002).  
In that regard, the regulations require that VA rating 
reductions be based upon review of the entire history of the 
veteran's disability.   See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  

With these requirements in mind and having reviewed the 
entire record, the Board finds that the results of the 
December 2003 VA examination do no constitute an actual 
change or improvement in the veteran's condition such to 
warrant a reduction in the veteran's disability rating.   
The December 2003 VA examination contains language to the 
effect that the veteran's symptoms are "mild" or 
"partially controlled" by medication.  The other mental 
health treatment records do not reflect these conclusions.  
However, all of the assembled mental health records, 
including the December 2003 VA examination show a consistent 
picture with respect to symptomatology:  tearfulness, 
suicidal ideation and occasional flashbacks and anxiety.  
That is to say, the December 2003 VA examination does not 
show an improvement in symptoms experienced by the veteran, 
merely a difference in interpretation of the presented 
symptoms.  This is not an improvement as required for an 
effective reduction.  Therefore, the undertaken reduction was 
not appropriate given the facts and medical evidence in this 
case.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Accordingly, as the reduction was not proper, the 30 percent 
disability rating is restored as of August 1, 2004.  The 
benefit sought on appeal is therefore granted.  


ORDER

Entitlement to restoration of a 30 percent disability rating 
for service-connected post-traumatic stress disorder (PTSD) 
is granted effective August 1, 2004.  



____________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


